DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/177,529 and an Office action on the merits follows.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 30 December 2020. It is noted, however, that applicant has not filed a certified copy of the CN202011601367.0 application as required by 37 CFR 1.55.  Examiner additionally notes that an Access Code has not been provided in the Foreign Priority Information section of the 17 February 2021 Application Data Sheet.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17, last/final line, recites the limitation in part, “relative to the second fiducial in the sample image”.  There is insufficient antecedent basis for this limitation, ‘the sample image’ in the claim.  While it may be argued that the limitation in question must/inherently refers to that ‘first sample image’ (as there are no other sample images explicitly required for the case of claim 17), such an assumption may render the claim unclear and/or be inappropriate for instances involving that second sample image (or alternative sample images more generally), which may also include/comprise that second fiducial (see e.g. Claim 18).  For the purposes of compact prosecution, the limitation in question is read such that the language “first” precedes the language “sample image” for the limitation in question, thereby properly referencing that first sample image and eliminating any otherwise permissible/conflicting interpretations involving a sample image other than the first.
Dependent claim(s) 18-20 inherit and fail to cure deficiencies of claim 17 as identified above and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-5, 7-9, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korb et al. (US 2022/0138973).

As to claim 1, Korb discloses a method for imaging a sample, comprising:
locating a first fiducial on a first sample surface at a first sample depth (fiducial/structural feature utilized for alignment and common to at least two cross-section images, such as 61 of e.g. Fig. 5A, a first sample depth corresponding to layer n, or e.g. 52 of Fig. 3A, Fig. 5A n 110, fiducials 21/22 of Fig. 3A, [0007], [0015-0016] “Image registration can utilize features of integrated circuits such as metal lines, which are present in at least a part of the cross section images. With these features, present in at least two of consecutive cross sections images, the relative lateral position and rotation of the two consecutive cross section images can be determined with high accuracy. With this feature-based alignment, a higher accuracy can be obtained by the positions of features of integrated circuits, which are fabricated with high precision of current integrated semiconductor fabrication techniques ... Thereby, a subpixel accuracy of the image alignment of individual cross section images can be achieved. Thereby, image registration of 2D cross section images can be achieved in 3D volume images with high, sub-pixel accuracy” see also [0028] “The top surface can also include a protective layer and/or a cap in which fiducials can be provided”, [0080]);
removing at least a portion of the first sample surface to expose a second sample surface ([0020] “obtaining the first and second cross section images includes subsequently removing a cross section surface layer of the integrated semiconductor sample using a focused ion beam to make a new cross section accessible for imaging, and imaging the new cross section of the integrated semiconductor sample with an imaging device”, [0036], [0051] “wherein obtaining the sequence of N cross section images includes subsequently removing a cross section surface layer of the integrated semiconductor sample using a focused ion beam to make a new cross section accessible for imaging”, [0078]);
forming a second fiducial on the second sample surface (second fiducial/structural feature formed in an imaging plane as a consequence of removing cross section surface layer(s) of the sample between cross section image acquisition(s) and/or formed in deposition material 20, e.g. 61 of a new depth/layer N+1, and/or 53/54 as compared to 52, Figure 5A, HAR structures/channels, fiducial(s) 22/21 of Fig. 3A, [0007] “As will be explained below in more detail, marker structures 21 and 22 are formed into a deposition material 20 on top of the sample perpendicular to the direction of the cross sections before the FIB cutting of intersections 52, 53 and 54 begins. After slicing and imaging the cross sections, each cross section image contains also a cross section image segments 25 and 27 of the fiducials or alignment markers 21 and 22.  The first central markers 21 are used to perform the lateral alignment amongst the slices while the distance between the two outer, second markers 22, leading to two cross section image segments 27, is used to calculate the distance between each slice”, [0021] “The common feature that is present in the at least first and second cross section images is provided within the integrated semiconductor sample with high positional precision. Therefore, using data of this at least one common feature as a reference for image registration can allow for a higher accuracy in alignment as well”, HAR channels perpendicular to top surface 11 see [0031]; Examiner notes [0032] of Korb is explicit in disclosing both a ‘fiducial based alignment’ and a ‘structure-based alignment’ (see e.g. [0091]) may be used in conjunction and to improve an overall alignment accuracy – e.g. using a top surface/first depth fiducial as per [0028] in conjunction with structural features formed/exposed as a consequence of layer removal, particularly when prior knowledge exists regarding said features/ structures (see Korb [0022] even below 1mm precision, [0041]) – in other words, permissible interpretation of a ‘fiducial’ includes features/structure used for an alignment between/within one or more cross section images in view of that specific and known geometry/position information associated with said features/structure);
removing at least a portion of the second sample surface to expose a third sample surface including a region of interest (ROI) at a third sample depth (Figures 3A, 5A, N+2, cross section 54 exposed by removal of e.g. [0020], wherein the ROI is/comprises one or more volumes of removed sample material, [0077] “The surface layer removal and the cross section image process are repeated through surface 53 and 54 and further surfaces at equal distance, and a sequence of 2D cross section images 1000 through the sample in different depths is obtained so as to build up a three dimensional 3D dataset”);
acquiring a first sample image including the second fiducial and the ROI at the third sample depth (cross section image(s) [0026-0027]; Interpretation note claim language does not necessarily require first, second and third depths to be different/non-overlapping as an example, metal lines 61 and HAR structures/channels common to cross section images); and
determining a location of the ROI at the third sample depth relative to the first fiducial based on a first location of the first fiducial relative to the second fiducial and a second location of the ROI at the third sample depth relative to the second fiducial in the first sample image ([0007], [0031] “The top surface and the layers can be provided parallel to each other. According to this embodiment, it is possible to determine the positions of the HAR channels, to determine the distance dz between subsequent cross section images and to carry out a lateral alignment in the x-y plane”, [0033], [0087]).

As to claim 2, Korb discloses the method of claim 1.
Korb discloses the method further comprising acquiring a second sample image including the first fiducial and the second fiducial (N cross sectional images comprising common structural features e.g. lines 61, HAR structures, and 21/22, [0007] “After slicing and imaging the cross sections, each cross section image contains also a cross section image segments 25 and 27 of the fiducials or alignment markers 21 and 22. The first central markers 21 are used to perform the lateral alignment amongst the slices while the distance between the two outer, second markers 22, leading to two cross section image segments 27, is used to calculate the distance between each slice”); and determining the first location of the first fiducial relative to the second fiducial based on the second sample image ([0007] “The first central markers 21 are used to perform the lateral alignment amongst the slices while the distance between the two outer, second markers 22, leading to two cross section image segments 27, is used to calculate the distance between each slice”, [0015], [0031] HAR channel positions relative to one another, [0033] “a distance between the at least first and second cross section images is determined based on a position of features, for example HAR channels, provided inside the integrated semiconductor sample and perpendicular to the top surface. Here, the accuracy of determining a distance between subsequent features, for example HAR channels, can be enhanced by the factor sin (3, wherein the angle (3 determines the angle between the axis of the focused ion beam and the top surface of the integrated semiconductor circuit”, [0087], [0095] in view of [0022] and [0041-0042], [0080] “The distance between the two cross section image segments 27 of the two outer makers 22 is used to calculate the distance dz between each slice”).

As to claim 3, Korb discloses the method of claim 2.
Korb discloses the method wherein the first sample image is acquired with a charged particle beam at a first focal depth and the second sample image is acquired with the charged particle beam at a second, lower, focal depth ([0004], focused ion particle beam 51, [0047] “a charged particle operating device operating with electrons and adapted for imaging of the new cross section of the integrated semiconductor sample, wherein the focused ion beam and the electron beam are arranged and operated at an angle to each other and a beam axis of the focused ion beam and a beam axis electron beam intersect each other” [0077] “In a subsequent step, the newly accessible cross section surface layer 11 is raster scanned by a charged particle beam (CPB), such as a scanning electron microscope (SEM) or a FIB (not shown).  The imaging system optical axis can be arranged to be parallel to the z-direction, or inclined at an angle to the z-direction”, [0078], Figures 3A and 5A illustrate image planes/slices in depth/z direction).

As to claim 4, Korb discloses the method of claim 3.
Korb discloses the method further comprising: acquiring a third sample image at a fourth sample depth between the first sample depth and the second sample depth with the charged particle beam at the second focal depth, wherein the third sample image includes the ROI at the fourth sample depth and the first fiducial (N cross section images e.g. at plane 53 of Fig. 5A in the instance 54 corresponds to that second sample depth plane – Examiner notes the claim does not require the third sample image to be taken/acquired after the second sample image – amendment in this regard may serve to exclude the application of Korb alone, [0081] “a sequence of N=400 image slices or cross section images each obtained in x-y-plane”);
determining a location of the ROI at the fourth sample depth relative to the first fiducial based on the third sample image (dz between first and third sample images, [0007], [0080], [0081] “The improvement by fiducial alignment is clearly visible by a reduction of image blur and reduction line edge roughness of the gate structures in the gate layer”); and
reconstructing the ROI from the first sample image and the third sample image by aligning the ROI at the first sample depth and the third sample depth based on the locations of the ROI at the third sample depth relative to the first fiducial and the ROI at the fourth sample depth relative to the first fiducial ([0038] “measured 3D topography can be used in the reconstruction of the 3D volume: If this information is available, instead of simply stacking up slices, the true (x,y,z) positions of every point are used, i.e. a mathematical correction of the topography effects in the reconstruction can be performed”, [0078] “From the sequence of these 2D cross section images 1000, a 3D image of the integrated semiconductor structure can be reconstructed”, Fig. 4B, in view of alignment as disclosed in e.g. [0007], [0015], [0080], [0087], [0090]).

As to claim 5, Korb discloses the method of claim 1.
Korb further discloses the method wherein the at least a portion of the first sample surface is removed with a first charged particle beam ([0005] “A focused ion beam (FIB) of Ga ions is used to cut off layers at an edge of a semiconductor sample slice by slice and every cross section is imaged using a scanning electron microscope (SEM)”, [0020], [0051] “removing a cross section surface layer of the integrated semiconductor sample using a focused ion beam”), the first sample image is acquired with a second charged particle beam ([0027], [0047], [0050], [0051] “imaging the new cross section of the integrated semiconductor sample with a charged particle imaging device, wherein each of a cross section image planes of the sequence of N cross section images is oriented perpendicular to a z-direction, and wherein”), and the method further comprising determining a difference between the first sample depth and the second sample depth based on a focal length of the second charged particle beam (dz between slices/image planes [0031], [0080], etc. as depth difference dz contributes to 3D topography considerations enabling a control of the focused ion beam to produce cross sections that are as flat as possible (see Korb [0040])).

As to claim 7, Korb discloses the method of claim 1.
Korb further discloses the method wherein the first sample surface is a top surface of the sample (Fig. 3A top surface 55), the first fiducial is a feature on the top surface ([0028] “The top surface can also include a protective layer and/or a cap in which fiducials can be provided”, [0080] “Illustrated in FIG. 3A, a marker structure or fiducials are formed on top of the sample perpendicular to the direction of the cross sections before the FIB cutting of intersections begins”).

As to claim 8, Korb discloses the method of claim 1.
Korb discloses the method further comprising forming the first fiducial by depositing or etching the first sample surface with a focused ion beam ([0004], [0007] “marker structures 21 and 22 are formed into a deposition material 20”, [0115]).

As to claim 9, Korb discloses the method of claim 1.
Korb further discloses the method wherein the second fiducial is formed while removing the at least a portion of the first sample surface to expose the second sample surface (alignment features/structures as imaged ‘formed’ in a corresponding image plane in the process of removing/cutting layer above/preceding imaging plane [0021], [0025]).

As to claim 11, Korb discloses a method for imaging a sample, comprising:
locating a first fiducial on a first sample surface at a first sample depth (fiducial/structural feature utilized for alignment and common to at least two cross-section images, such as 61 of e.g. Fig. 5A, a first sample depth corresponding to layer n, or e.g. 52 of Fig. 3A, Fig. 5A n 110, fiducials 21/22 of Fig. 3A, [0007], [0015-0016] “Image registration can utilize features of integrated circuits such as metal lines, which are present in at least a part of the cross section images. With these features, present in at least two of consecutive cross sections images, the relative lateral position and rotation of the two consecutive cross section images can be determined with high accuracy. With this feature-based alignment, a higher accuracy can be obtained by the positions of features of integrated circuits, which are fabricated with high precision of current integrated semiconductor fabrication techniques ... Thereby, a subpixel accuracy of the image alignment of individual cross section images can be achieved. Thereby, image registration of 2D cross section images can be achieved in 3D volume images with high, sub-pixel accuracy” see also [0028] “The top surface can also include a protective layer and/or a cap in which fiducials can be provided”, [0080]);
milling the sample ([0077] “This slice of material may be removed in several ways known in the art, including the use of a focused ion beam milling or polishing at glancing angle”) from the first sample depth to a second sample depth to expose multiple first sample surfaces (curtaining and/or other topography effects wherein the cut surface isn’t exactly flat per se, thus comprising multiple surfaces, [0036], [0040]), and acquiring multiple first sample images including the first fiducial and a region of interest (ROI) on the exposed multiple first sample surfaces using a charged particle beam at a first focal depth, wherein each of the multiple first sample images corresponds to one of the multiple first sample surfaces from the first sample depth to the second sample depth ([0005-0006], cross section image(s) [0026-0027] in view of [0041] “If the imaged footprints deviate from the previously known and ideally assumed shape, the reason can be a misalignment in the direction perpendicular to the cross section images that can be corrected. In other words, the distance between subsequent cross section images shows a variation. Varying the distance of the cross section images in the direction of the virtual image plane can eliminate the distortion error in this direction” wherein the ROI is/comprises one or more volumes of removed sample material);
locating a second fiducial ([0007]; [0025], see also that fiducial/feature/structure disclosure identified above for the case of claim 1; Examiner notes no explicit/claimed constraints regarding where the second fiducial is located, how/when it is formed, and/or how it may or may not be distinguished from the first fiducial);
milling the sample from the second sample depth to a third sample depth to expose multiple second sample surfaces including the ROI, and acquiring multiple second sample images including the second fiducial and the ROI on the exposed multiple second sample surfaces using the charged particle beam at a second focal depth, wherein each of the multiple second sample images corresponds to one of the multiple second sample surfaces from the second sample depth to the third sample depth (re-iterated milling and image acquisition as identified above for subsequent N depth/layer as per [0077]); and
reconstructing a feature in the ROI by aligning the multiple first sample images and the multiple second sample images based on locations of the first fiducial in the multiple first images, locations of the second fiducial in the multiple second images, and a location of the first fiducial relative to the second fiducial (Fig. 16, topography of surface 93, [0038] “measured 3D topography can be used in the reconstruction of the 3D volume: If this information is available, instead of simply stacking up slices, the true (x,y,z) positions of every point are used, i.e. a mathematical correction of the topography effects in the reconstruction can be performed”, [0077] “The surface layer removal and the cross section image process are repeated through surface 53 and 54 and further surfaces at equal distance, and a sequence of 2D cross section images 1000 through the sample in different depths is obtained so as to build up a three dimensional 3D dataset”, [0078] “From the sequence of these 2D cross section images 1000, a 3D image of the integrated semiconductor structure can be reconstructed”, Fig. 4B, in view of alignment based on relative locations between two or more fiducials/marks/structures as disclosed in e.g. [0007], [0015], [0080], [0087], [0090]).

As to claim 12, Korb discloses the method of claim 11.
Korb discloses the method further comprising acquiring a third sample image including the first fiducial and the second fiducial after milling the sample from the first sample depth to the second sample depth (N cross sectional images comprising common structural features e.g. lines 61, HAR structures, and 21/22, [0007] “After slicing and imaging the cross sections, each cross section image contains also a cross section image segments 25 and 27 of the fiducials or alignment markers 21 and 22. The first central markers 21 are used to perform the lateral alignment amongst the slices while the distance between the two outer, second markers 22, leading to two cross section image segments 27, is used to calculate the distance between each slice”); and determining the location of the first fiducial relative to the second fiducial based on the third sample image ([0007] “The first central markers 21 are used to perform the lateral alignment amongst the slices while the distance between the two outer, second markers 22, leading to two cross section image segments 27, is used to calculate the distance between each slice”, [0015], [0031] HAR channel positions relative to one another, [0033] “a distance between the at least first and second cross section images is determined based on a position of features, for example HAR channels, provided inside the integrated semiconductor sample and perpendicular to the top surface. Here, the accuracy of determining a distance between subsequent features, for example HAR channels, can be enhanced by the factor sin (3, wherein the angle (3 determines the angle between the axis of the focused ion beam and the top surface of the integrated semiconductor circuit”, [0087], [0095] in view of [0022] and [0041-0042], [0080] “The distance between the two cross section image segments 27 of the two outer makers 22 is used to calculate the distance dz between each slice”).

As to claim 13, Korb discloses the method of claim 11.
Korb further discloses the method wherein at least one of the multiple second sample images includes the first fiducial and the second fiducial (each of various cross section images comprising a plurality of fiducials/markers 21/22 in conjunction with alignment structures to include 61, HAR channels, etc. as identified above for the case of claim 1), and the method further comprising determining the location of the first fiducial relative to the second fiducial based on the at least one of the multiple second sample images([0007], [0022], [0033], [0080], [0087], [0095]).

As to claim 14, Korb discloses the method of claim 11.
Korb further discloses the method wherein reconstructing the feature includes extracting the feature from the ROI in each of the aligned multiple first sample images and the multiple second sample images, and reconstructing the feature based on the extracted feature and its corresponding sample depth ([0015], [0038-0039] “the measured 3D topography can be used in the reconstruction of the 3D volume: If this information is available, instead of simply stacking up slices, the true (x,y,z) positions of every point are used, i.e. a mathematical correction of the topography effects in the reconstruction can be performed”).

As to claim 15, this claim features limitations corresponding to those final three locating, milling and reconstructing limitations of claim 11 as repeated for a corresponding third fiducial and third sample images, and are rejected accordingly in view of corresponding disclosure as identified above for the case of claim 11, re-iterated as per Korb disclosure e.g. [0040] and [0077].  Corresponding interpretation notes regarding that/those depths and features/fiducials similarly apply.

As to claim 17, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding FIB and SEM structure, sample holder/stage and controller, in Korb e.g. [0005], [0045-0046], [0077] etc.

As to claim 18, this claim is the system claim corresponding to the method of claim 2 and is rejected accordingly.  

As to claim 19, Korb discloses the system of claim 17.
Korb further discloses the system wherein the second sample image further includes the ROI on the second sample surface (ROI surface 93/N after milling/cutting of region prior to the acquisition of corresponding slice images), the second sample image is acquired before removing at least a portion of the second sample surface (N+1 plane imaged prior to removal of that layer as required for an imaging at N+2), and the controller is further configured to reconstruct the ROI based on the first sample image and the second sample image (Korb reconstruction disclosure identified for the case of claims 11 and 14).

As to claim 20, Korb discloses the system of claim 17.
Korb further discloses the system wherein the first sample image is acquired by scanning the electron beam within a field of view ([0026] “An example for a charged particle device operating with high resolution is a scanning electron microscope employing a single electron beam (SEM) or a plurality of electron beams (multi SEM)”, [0038], [0050] “The detection units can detect for example back scattered electrons or secondary electrons emanating from the surface of the new cross section”, [0077], in further view of field of view disclosure [0008], [0093]).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2022/0138973) in view of Phaneuf et al. (US 9,633,819).

As to claim 16, Korb discloses the method of claim 11.
Korb fails to explicitly disclose the method wherein one or more of the first sample images and the second sample images are stitched together from multiple images, wherein a field of view of any one of the multiple images is overlapped with a field of view of at least another image of the multiple images.
Phaneuf teaches/suggests one or more sample images stitched together from multiple images, wherein a field of view of any one of the multiple images is overlapped with a field of view of at least another image of the multiple images (Figures 9-10 tile images, Fig. 16, col 3 lines 45-65, col 13 lines 1-40, col 20 lines 20-40).  Phaneuf further evidences the obvious nature of overlapping fields of view as such an overlap ensures sub-images comprise common features/landmarks enabling a more accurate image registration/alignment and final stitching, and discloses motivation regarding such a stitching more generally as it may serve to mitigate/eliminate image extent limitations associated with scan and beam distortions (see col 13 lines 10-20).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Korb such that one or more of the first sample images and the second sample images are stitched together from multiple images and wherein a field of view of any one of the multiple images is overlapped with a field of view of at least another image of the multiple images as taught/suggested by Phaneuf, the motivation as similarly taught/suggested therein that such a stitching and overlap may serve to finally produce one or more images less impacted distortions otherwise prone to occurring in the corners of a single square or rectangular image.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.

Allowable Subject Matter
	Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669